Citation Nr: 0623729	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-21 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right and left hip, claimed as secondary to the service-
connected cervical and dorsal spine disorders.  

2.  Entitlement to an increased rating for degenerative 
arthritis of the dorsal spine with kyphosis and wedging of 
D7, D8 and D9, currently evaluated as 10 percent disabling 
with an additional 10 percent rating assigned for 
demonstrable deformity of vertebral body.

3.  Entitlement to an increased rating for degenerative 
arthritis of the cervical spine, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to 
April 1970.  She had additional unverified service in the 
Reserves.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of February 2003 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Pittsburgh, Pennsylvania.  The February 2003 rating decision 
denied the veteran's claim of service connection for 
arthritis of the hips and separated the combined 30 percent 
rating for the service-connected cervical and dorsal spine 
disorders into a 20 percent rating for the cervical spine 
degenerative arthritis and a 10 percent rating for 
degenerative arthritis of the dorsal spine (plus an 
additional 10 percent rating for demonstrable deformity of 
vertebral body).

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge at the RO in December 2004.  A 
transcript of this hearing is of record.

The case was remanded by the Board to the RO, via the Appeals 
Management Center (AMC) in Washington, DC in February 2005.  
After completion of the requested development, the AMC issued 
a supplemental statement of the case (SSOC) and returned to 
the case to the Board for further appellate review.  

This appeal has been advanced on the Board's docket in 
accordance with 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 
20.900(c) (2005).
FINDINGS OF FACT

1.  The veteran's arthritis of the hips is, as likely as not, 
of service origin, and/or aggravated by the service-connected 
disabilities of the spine.

2.  During the entire appeal period, in addition to the 
demonstrable vertebral body deformity, the veteran's service-
connected disability of the dorsal spine has been shown to be 
productive of wedging of D7, D8, and D9, with kyphosis, 
moderate limitation of the dorsal spine with thoracolumbar 
flexion limited to less than 60 degrees, pain, and dorsal 
spine degenerative arthritis; neurological impairment is not 
demonstrated.  

3.  The veteran's disability of the cervical spine is shown 
to be productive of no more than slight cervical spine 
limitation of motion, pain, and cervical spine degenerative 
arthritis; neurological impairment is not demonstrated.  


CONCLUSIONS OF LAW

1.  Resolving all doubt in the veteran's favor, a disability 
manifested by degenerative arthritis of the hips was incurred 
as a result of service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).  

2.  Prior to September 26, 2003, the criteria for the 
assignment of a rating in excess of 20 percent (including a 
separate 10 percent rating for demonstrable deformity of 
vertebral body) for the service-connected degenerative 
arthritis of the dorsal spine with kyphosis and wedging of 
D7, D8, and D9, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5291 (2003).

3.  Since September 26, 2003, the criteria for the assignment 
of a 20 percent evaluation ( this is in addition to the 10 
percent rating assigned for demonstrable deformity of 
vertebral body), but no higher, for the veteran's 
degenerative arthritis of the dorsal spine with kyphosis and 
wedging of D7, D8 and D9, have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5291 (2003); 38 C.F.R. §§ 3.102, 
3.159, 3.326(a), 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5235, 5242 (2005).  

3.  The criteria for the assignment of a rating in excess of 
20 percent for the veteran's service-connected degenerative 
arthritis of the cervical spine have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5290 (2003); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a), 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5242 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.

In this case, the veteran was provided with a duty-to-assist 
letter in October 2002, prior to the initial unfavorable 
rating decision of February 2003.  Thus, the Board finds no 
defect with the timing of the duty-to-assist letter.  

The notice letter of October 2002, along with a subsequent 
duty-to-assist letters sent to the veteran in June 2004, 
February 2005 and August 2005, included the type of evidence 
needed to substantiate the claims on appeal.  The RO, in the 
duty-to-assist letters, also informed the veteran about the 
information and evidence that VA will seek to provide.  The 
letters also informed the veteran about the information and 
evidence she was expected to provide.  The letters also 
informed the veteran that she should tell the RO about any 
additional information or evidence that she wanted the RO to 
obtain, and she was also requested to submit all evidence in 
her possession that pertained to the claims.  

Moreover, the rating decision and statement of the case 
explained, in detail, the reasons for the denial of the 
claims.  The Board finds that the veteran was provided with 
every opportunity to submit evidence and argument in support 
of her claims, and to respond to VA notices.  The duty to 
notify the appellant was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103 (West 2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

With regard to the elements of effective date and initial 
rating, the RO/AMC issued a supplemental statement of the 
case in April 2006 which, inter alia, addressed the elements 
of effective date and increased rating as required by the 
holding in Dingess.  The veteran was thereafter provided with 
an appropriate amount of time to respond before the case was 
returned to the Board.  Thus, the Board finds that the 
supplemental statement of the case cured any prior procedural 
defect, and VA's duty to assist criteria set forth in Dingess 
have been met in a timely fashion.  Therefore, the Board may 
proceed with a final decision, as noted hereinabove.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
In the present case, the evidence includes private and VA 
treatment records and examinations of the veteran and written 
statements from the veteran.  It does not appear that there 
are any other additional records that are necessary to obtain 
before proceeding to a decision in this case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran is required in 
developing the facts pertinent to the issues being decided 
herein to comply with the duty to assist.  38 U.S.C.A. §§ 
5103 and 5103A (West 2002); 38 C.F.R. § 3.159 (2005).

II.  Service Connection

The veteran asserts that entitlement to service connection 
for degenerative joint disease is warranted, either on a 
direct basis or as secondary to her service-connected 
disabilities.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § §  1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2005).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2005).  
Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection for certain chronic diseases may be also 
be established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from active service.  38 
U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

Whether a current disability had its onset during service is 
a medical issue in the province of individuals qualified to 
opine on etiology of a disease by virtue of training, 
education, or other specialized knowledge.  See Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997) (noting that evidence 
of a chronic condition must be medical, unless it relates to 
a condition to which lay observation alone is competent.); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992) (holding that lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over time when such symptomatology is within the purview of, 
or may be readily recognized by, lay persons; however, lay 
evidence is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.).

In the case, Allen v. Brown, 7 Vet. App. 439 (1995), the 
Court held that the term "disability" as used in 38 U.S.C.A. 
§ 1110, refers to impairment of earning capacity, and that 
such definition of disability mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  Thus, pursuant to 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.310(a), when aggravation of a veteran's non 
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).  It is the Board's responsibility to determine whether 
a preponderance of the evidence supports the claim or whether 
the evidence is in relative equipoise, with the veteran 
prevailing in either event, or whether there is a 
preponderance of evidence against the claim, in which case 
the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  In making that decision, the Board must 
determine the probative weight to be ascribed as among 
multiple medical opinions, and state the reasons and bases 
for favoring one opinion over another.  See Winsett v. West, 
11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 
Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  This responsibility is particularly 
important where, as here, medical opinions diverge.  The 
Board is also mindful that it cannot make its own independent 
medical determinations, and that there must be plausible 
reasons for favoring one medical opinion over another.  See 
Evans at 31; see also Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

A careful review of the veteran's service medical records 
clearly shows injury to the spine, including compression 
fracture, and complaints of pain in the neck and dorsal spine 
during service.  The service medical records were negative 
for degenerative arthritis of the hips and no complaints of 
hip pain were noted during service.  

Shortly after the veteran's discharge from her lengthy period 
of active service, the RO issued a rating decision in July 
1970 which granted service connection for degenerative 
arthritis of the cervical and dorsal spine with 
kyphoscoliosis and wedging of D7, D8, D9.  Medical 
examinations noted tenderness of the spine area.  Service 
connection was also established for metararsalgia of the 
right foot with plantar wart, and symptomatic plantar callous 
of the left foot.  

At VA examination in April 1975, the veteran reported pain 
all over her back.  

In September 1982, the veteran reported that the degenerative 
arthritis of her back appeared to be involving other parts of 
her body, including the left hip.  At a December 1982 VA 
examination, the veteran reported muscle spasms in her back, 
which radiated down the left hip.  The examiner observed a 
limited range of motion in the left hip.  The pain in the 
veteran's back had become constant, and left hip pain had 
increased.  VA x-ray report of December 1982 revealed aseptic 
necrosis, left hip (femoral head).  

July 1985 x-rays of the pelvis noted an increase in 
degenerative changes.  A September 1985 physician's note 
indicates that the veteran had marked degenerative arthritic 
changes of her hips.  The physician noted that the veteran 
was too young at that time for a hip replacement, although 
joint replacements had previously been discussed.  

By April 1986, the veteran complained of limited range of 
motion due to pain in her back, hips, and feet.  Walking was 
becoming increasingly more difficult.  

X-rays in the late 1980's and 1990's showed progressive 
degenerative changes in the hips.  The x-rays noted advanced 
degenerative joint disease of the left hip.

In a July 2000 opinion, the veteran's treating orthopedist 
noted that the veteran had bilateral hip degenerative joint 
disease with the left hip disease greater than the right.  
The physician explained that the veteran's symptoms had 
worsened over the course of time, as her hips had 
deteriorated with increasing degenerative changes.  In light 
of her symptoms, the physician opined that it was likely that 
the veteran's hip condition on both sides was service-
connected, inasmuch as her degenerative arthritis had spread 
to both hips.  The doctor did not, however, feel that 
surgical intervention was necessary at that time, although he 
did feel that it may be necessary in the future.  

At a February 2001 VA examination performed on a fee basis 
for VA, the examiner noted that the veteran reported she was 
prescribed steroids for allergy use during adolescence.  The 
amount, frequency, or type of steroids was not indicated in 
the examination report.  Nevertheless, the examiner concluded 
that the only documented risk factor for development of 
avascular necrosis would have been the use of steroids.  The 
examiner also concluded that the veteran's history of steroid 
use could have predisposed her somewhat to the development of 
her osteoporosis.  

In a March 2001 opinion, a private orthopedist noted that the 
veteran's degenerative disease of the left hip was advanced 
secondary to avascular necrosis.  Radiographs from October 
1999, August 2000 and January 2001 revealed advanced 
degenerative changes that included cystic changes from 
subchondral microfracture, present both at the lefel of the 
femoral head an the acetabulum.  She had rimming osteophytes 
of both the acetabulum and the femoral head.  The femoral 
head was noted to have mild collapse.  She had loss of joint 
space.  There was noted subchondral sclerosis and area of 
likely fragmentation.  She was noted to have some slight 
advancement in the degenerative process since October 1999.  
A decrease in her joint space was noted, most pronounced at 
the level of the dome of the acetabulum.  Regarding the right 
hip, the femoral head still maintained a round contour.  She 
had adequate joint space.  There was an area of subchondral 
sclerosis most pronounced in the lateral view of the right 
hip.  There were no noted progressive changes in the right 
hip when compared with October 1999 and the January 2001 
films.  The impression was severe degenerative coxarthrosis 
of the left hip, most likely secondary to avascular necrosis.  
The doctor believed that surgical intervention was necessary 
for total hip arthroplasty, noting that her disease was 
advanced enough to benefit from surgical intervention.  

A May 2001 magnetic resonance imaging (MRI) of the left hip 
noted probable degenerative type signal abnormalities within 
the left femoral head and opposing acetabulum, including 
small cyst formation.  The report noted that avascular 
necrosis could have that appearance, but that was less likely 
given the distribution.  

A November 2002 examination report noted recent radiographic 
evidence of severe end stage DJD as well as degenerative 
changes in the right hip with evidence of subchondral 
sclerosis.  Osteopenia was also noted.  The examiner could 
not find, within a reasonable degree of medical certainty, 
that the veteran's left hip disability was service-connected, 
given the lapse of time between discharge from service and 
her first complaints of record in 1982.  Noted on the 
examination report, however, were the veteran's contentions 
at the examination that she complained of left hip pain long 
before 1982, to her private family physician.  

At her hearing before the undersigned in December 2004, the 
veteran testified that she believed that her hip problem was, 
at least in part, made worse by the strain from the back 
disabilities, considering she had curvature of the spine as 
well as compression fractures.  

In a March 2005 statement, the veteran reported that she 
never took steroids or had any steroid injections.  The 
veteran also noted that so-called anabolic and oral steroids 
were not even in use at the time of the inaccurate VA 
history.  

Finally, at an independent medical examination, the examiner 
noted that the veteran's osteoarthritis of the hip came on 
without any history of injury or trauma.  As such, the 
examiner stated, "This strikes me as being an osteoarthritis 
not related to any specific service-connected injury or 
activity.  The examiner offered no rationale for this 
opinion.  

Thus, in sum, the Board finds that the evidence for and 
against service connection for degenerative arthritis of the 
hips is in relative equipoise; that is, the evidence 
demonstrating that the veteran's hip arthritis either began 
during service or is directly related to the service-
connected spine disorders and/or foot disorders, is equally 
weighted against the evidence demonstrating that the 
veteran's hip arthritis is not related to service.  In 
support of service connection, the veteran's treating 
physician in July 2000 noted, in essence, that the veteran's 
the degenerative changes in the spine were of such severity 
that they had logically spread to the hips.  In contrast to 
that opinion, a fee basis orthopedic examiner in November 
2002 opined that the lapse of time between the veteran's 
discharge from service and the first complaints of record in 
1982 made it unreasonable "within a reasonable degree of 
medical certainty" to find the hip disorder service-related.  
The Board finds, however, this opinion to be of less 
probative value than the July 2000 opinion.  First, to 
warrant a grant of service connection, the evidence must show 
only that it is at least as likely as not that a disease or 
injury was incurred in or otherwise related to service, or to 
a service-connected disability; the standard of review does 
not rise to the level necessitating a reasonable degree of 
medical certainty, which implies a more than 50 percent 
likelihood.  Moreover, the November 2002 examiner did not 
address the veteran's contentions that her service-connected 
disabilities, including the spine and the feet, contributed 
to, or aggravated, the hip arthritis, particularly given the 
knowledge of the deformity of the spine due to the 
compression fractures.  Furthermore, the examiner's November 
2002 opinion only mentioned, but did not take into account, 
the veteran's contentions that she complained of hip pain 
long before 1982 to her private family doctor.  Although it 
is well established that lay persons are not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation, lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over time when such symptomatology is 
within the purview of, or may be readily recognized by a 
layperson.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  It should also be noted that the veteran does have 
medical training, as the record reflects that she is a 
registered nurse.  In addition, the medical evidence of 
record in this case is consistent with regard to the severity 
and progression of the veteran's hip arthritis.  It was noted 
as early as 1985 that the veteran had marked and advanced 
degenerative changes.  It is well-established that marked 
degenerative arthritis does not appear overnight, and usually 
takes years to progress to a marked degree.  Given the 
veteran's assertions of longstanding complaints of pain prior 
to 1985, her vertebral deformity, compression fractures and 
foot problems, the Board affords more weight to the July 2000 
opinion favoring a grant of service connection.  

Additionally, the examination reports of February 2001, March 
2001, November 2002 refer to a "questionable use of 
steroids" during adolescence as a possible precipitating 
factor leading to the avascular necrosis of the left hip.  
However, in a March 2005 statement, the veteran specifically 
noted that she did not take steroids and that the information 
on VA examinations was inaccurate.  

Therefore, resolving reasonable doubt in the appellant's 
favor, the Board finds that service connection is warranted 
for degenerative arthritis of the hips.  


III.  Increased Ratings

The veteran maintains that her service-connected cervical and 
dorsal spine disorders have worsened such that increased 
ratings are warranted.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  

The history of the veteran's disability has been reviewed, 
but the more recent evidence is the most relevant to his 
claim for an increased rating.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2005), see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  The factors involved in evaluating, 
and rating, disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint; or pain on movement.  38 C.F.R. § 4.45 (2005).

Painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2005).

In light of the Court's findings in Deluca, the impact of 
pain must be considered in making a rating determination, and 
functional loss due to pain is to be rated at the same level 
as functional loss where motion is impeded.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1991).  Moreover, the Court 
has indicated that 38 C.F.R. § 4.59 deems painful motion be 
considered limited motion, even though a range of motion may 
be possible beyond the point when pain sets in.  See Powell v 
West, 13 Vet. App. 31, 34 (1999); 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2005).

In this case, the veteran suffered injuries to her cervical 
spine and dorsal spine during service.  As noted above, a 
July 1970 rating decision granted service connection for 
degenerative arthritis of the cervical and dorsal spine with 
kyphoscoliosis and wedging of D7, D8, D9.  A single 30 
percent rating was assigned under diagnostic code 5003-5285.  

During the pendency of this appeal, multiple revisions were 
made to the Schedule for Rating Disabilities for 
intervertebral disc syndrome.  Effective September 23, 2002, 
the criteria for adjudicating intervertebral disc syndrome 
was revised.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 2002) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293).  
Furthermore, on August 26, 2003, the rating criteria for all 
spinal disabilities, including intervertebral disc syndrome 
were revised and published in the Federal Register.  See 66 
Fed. Reg. 51454-51458 (Sep 26, 2003) (now codified as amended 
at 38 C.F.R. § 4.71(a), Diagnostic Codes 5235 to 5243).

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2004).

The record reflects that the RO provided the veteran with 
notice of the revised regulations.  Thus, the Board finds 
that we may proceed with a decision on the merits of the 
veteran's claim, with consideration of the original and 
revised regulations, without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the old rating criteria, limitation of motion of the 
dorsal segment of the spine is rated as noncompensable when 
slight, and as 10 percent disabling when moderate or severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5291 (prior to Sept. 26, 
2003).  Limitation of motion of the cervical segment of the 
spine is rated as 10 percent disabling when slight, 20 
percent disabling when moderate, and 30 percent disabling 
when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (prior 
to Sept. 26, 2003).  Prior to revision, residuals of 
fractured vertebra were rated pursuant to criteria in 
Diagnostic Code 5285, which allows for a 100 percent 
disability rating for residuals of a vertebra fracture with 
cord involvement, bedridden, or requiring long leg braces.  
Residuals of a vertebra fracture without cord involvement; 
abnormal mobility requiring a neck brace (jury mast) warrants 
a 60 percent disability evaluation.  In other cases, 
disability is rated in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of a vertebral body.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, which became effective September 26, 2003, an 
evaluation may be assigned with or without symptoms such as 
pain (regardless of whether it radiates), stiffness, or 
aching in the affected spinal area.  A 10 percent rating is 
warranted when forward flexion of the thoracolumbar spine is 
greater than 60 degrees but not greater than 85 degrees; or 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or the combined range of 
motion of the thoracolumbar spine is greater than 120 degrees 
but not greater than 235 degrees (the maximum combined range 
of motion being 240 degrees); or combined range of motion of 
the cervical spine greater than 170 degrees but not greater 
than 335 degrees (the maximum combined range of motion being 
340 degrees), or if there is either (1) muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, (2) vertebral body 
fracture with loss of 50 percent or more of body height.

A 20 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or the combined range of motion of the thoracolumbar 
spine is not greater than 120 degrees (the maximum combined 
range of motion being 240 degrees); or the combined range of 
motion of the cervical spine not greater than 170 degrees 
(the maximum range being 340 degrees); or if there is either 
(1) muscle spasm or guarding severe enough to result in 
abnormal gait or abnormal spinal contour, e.g., scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 30 percent rating is warranted when forward flexion of the 
cervical spine is 15 degrees or less; or, favorable ankylosis 
of the entire cervical spine is demonstrated.  

A 40 percent rating is warranted when unfavorable ankylosis 
of the entire cervical spine is shown; or when forward 
flexion of the thoracolumbar spine is to 30 degrees or less; 
or, there is favorable ankylosis of the entire thoracolumbar 
spine.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  Unfavorable ankylosis is 
when the entire thoracolumbar spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  A 100 percent rating is 
warranted if there is unfavorable ankylosis of the entire 
spine.

Finally, traumatic arthritis, under Diagnostic Code 5010 is 
to be rated on limitation of motion of the affected parts, as 
arthritis degenerative.  Diagnostic Code 5003, degenerative 
arthritis, requires rating according to the limitation of 
motion of the affected joints, if such would result in a 
compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2005).  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is 
assigned for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  The 
regulations pertaining to arthritis have not been amended.

Coincident with a claim for increase received at the RO in 
October 2000, the veteran reported that she rarely slept more 
than one or two hours straight due to severe pain in the 
hips, muscle spasms in the buttocks and lower back, with 
radiation up to the neck.  

A VA Fee basis examination in February 2001 noted the 
veteran's complaints of increased pain in her back with 
progressive kyphosis.  She described pain radiating both up 
and down the back, extending into the trapezial and neck 
region and down into the buttock region.  Noted spasm of the 
trapezial area was noted, but without substantial radicular 
complaints or bowel and/or bladder dysfunction.  

On examination of the cervical spine, the veteran was able to 
achieve chin to chest.  Her extension was noted to be 20 
degrees.  Lateral rotation was to the distal third of the 
clavicle bilaterally.  On lateral bending, she was four 
finger breaths short of ear to shoulder.  She had only a 
minimal loss of the normal cervical lordosis.  The examiner 
did not appreciate any step off or paravertebral muscle spasm 
on evaluation of her cervical and upper thoracic spine.  

Evaluation of the thoracic spine revealed a noted kyphosis of 
moderate degree at the mid thoracic region.  She showed 
diffuse tenderness to palpation.  She was noted to have some 
mild paravertebral spasm at the apex of the kyphosis.  She 
maintained a lordotic curve to the lumbar spine.  There was 
no paravertebral muscle spasm through the lumbar area.  She 
maintained 20 degrees of lateral bending.  Forward flexion 
was to 70 degrees, extension to 20 degrees.  The veteran did 
not demonstrate any upper motor neuron findings on 
examination.  Her reflexes were symmetric at 1+ at the level 
of the knees, ankles, biceps, triceps, and brachioradialis.  
She did not exhibit straight leg raise from either a supine 
or seated position.  Motor strength and sensation was normal 
throughout the upper extremities on manual muscle testing.  
Evaluation of lower extremities demonstrates intact sensation 
to pin prick throughout all lower extremities.  She did 
exhibit a slight coolness to the sock distribution of the 
foot and ankles bilaterally.  

Cervical spine films revealed an overall decrease in bone 
mineralization quantity.  She had a very slight loss of her 
cervical lordosis.  There was no prevertebral swelling 
appreciated.  Disk height loss was noted at C5/6 and C6/7.  
Posterior spurring was noted, and most pronounced at the 5/6 
and 6/7 interval.  Anterior vertebral body osteophyte lipping 
was also present at C-4/5/6.  Right oblique views showed some 
evidence of foraminal encroachment, most pronounced at the C-
5/6 and C-6/7.  The other neuro-foramen remained patent with 
no noted encroachment.  Thoracic spine films were of poor 
quality, although the examiner noted that she exhibited a 
moderate kyphotic deformity at the mid thoracic level.  Mild 
loss of disk height  with minimal anterior vertebral body 
lipping osteophytes was present.  

The examiner concluded that the veteran was noted to have 
diffuse osteoporosis despite maintaining prominent levels of 
exercise during the second and third decades.  With regard to 
the cervical spine, mild degenerative changes were present, 
consistent with cervical stenosis.  There were no noted 
radicular findings on examination, although the veteran 
complained of slight subjective numbness through the ulnar 
sided digits.  Neither objective weakness nor sensory loss 
was noted on examination.  Regarding the dorsal spine, a 
kyphosis was noted, but she did not demonstrate any 
pronounced limitation related to the back.  

The veteran was examined again in November 2002.  X-ray films 
of the thoracic spine from November 2002 revealed evidence of 
osteopenia and difficulties with the technique.  
Additionally, there appeared to be kyphosis of the thoracic 
spine at T7, T8, and T9.  X-ray films of the cervical spine 
showed evidence of osteopenia and degenerative disc disease 
at C5-6, C6-7 and to a lesser extent at C7-8.  At the time of 
the examination, the veteran complained of chronic, 
intermittent low back pain, which did not radiate into the 
legs.  She did have pain that radiated up and down the 
paraspinal musculature into the trapezial and rhomboid 
region, as well as down the paraspinal musculature into the 
buttock.  The veteran denied bowel or bladder changes, any 
true numbness or tingling, saddle anesthesias, or asymmetric 
weakness.  

With regard to limitations, the veteran reported a 90 percent 
decrease in activities secondary to inability to sit, stand, 
or walk for prolonged periods of time.  She rated her pain as 
5-9 secondary to back and hip pain, as well as inability to 
get a good nights sleep.  She can only walk comfortably to a 
distance of 20 feet.  She continued to have difficulty 
climbing stairs.  

Examination of the cervical and dorsal spine, including range 
of motion, was essentially unchanged from examination in 
February 2001.  

Independent medical examination of August 2005, noted mild 
diffuse tenderness in the posterior cervical musculature.  
Cervical spine range of motion included 45 degrees of 
flexion, 45 degrees of extension, 30 degrees of right and 
left lateral bend.  She had 60 degrees of right and left 
rotation.  Additional functional impairment was not 
demonstrated with these ranges of motion.  There were, 
however, complaints of discomfort with range of motion 
testing.  There was no gross neurological deficits in the 
upper extremities.  X-rays revealed degenerative changes 
diffusely through the cervical region.  The impression was 
cervical spondylosis.  With regard to the dorsal spine spine, 
the veteran noted upper and mid back pain with certain 
motions and activities.  She had no radicular symptoms in the 
lower extremities.  Examination revealed an upper round back 
deformity.  There was mild tenderness to palpation throughout 
her spine.  She seemed to lack approximately 15-20 degrees of 
full extension.  She flexed to about 50-60 degrees.  She had 
normal rotation of 20-30 degrees.  No gross neurological 
deficits were noted in the lower extremities.  X-ray report 
revealed upper thoracic degenerative changes.  The impression 
was mechanical thoracic spine pain secondary to history of 
compression fractures.  Symptoms came on at a relatively 
early age due to in-service injury.  

The Board notes that the February 2003 rating decision, as 
noted hereinabove, separated the previously assigned 30 
percent rating for a single spine disorder into three 
separate disability ratings for the cervical and dorsal 
spines.  Specifically, the RO assigned a 10 percent rating 
for limitation of the dorsal spine with an additional 10 
percent rating assigned for demonstrable deformity of the 
vertebral body.  With regard to the cervical spine 
disability, the RO assigned a 20 percent rating for 
limitation of motion of the cervical spine.  Thus, the Board 
will address the dorsal and cervical spine separately.  

Dorsal Spine

Under the old criteria, the veteran is assigned a 10 percent 
rating for the demonstrable deformity of vertebral body, 
under Diagnostic Code 5285.  This is the highest possible 
rating warranted under that code because the medical evidence 
does not show that the veteran's fractured vertebra residuals 
result in abnormal mobility requiring neck brace (jury mast) 
and/or long leg braces, or cord involvement.  

Additionally, the veteran is in receipt of a separate 10 
percent rating for moderate limitation of the dorsal spine, 
which is also the highest possible rating assignable for 
limitation of motion of the dorsal spine under the old 
criteria.  A 10 percent rating is the maximum allowable 
rating assigned under Diagnostic Code 5291 (2002).  

Because the veteran does not exhibit intervertebral disc 
syndrome, or lumbosacral strain, or ankylosis of the spine, 
there is no code under the old regulations for which a rating 
in excess of 10 percent is assignable for the veteran's 
service-connected degenerative arthritis of the dorsal spine 
with wedging at D7, D8, and D9 with kyphosis.  Furthermore, 
the veteran does not exhibit additional functional impairment 
on examination such that a higher rating based on DeLuca 
would be warranted.  

Thus, under the criteria in effect prior to September 26, 
2003, a rating in excess of 10 percent (in addition to the 
separate 10 percent rating assigned for demonstrable 
deformity of vertebral body) is not for application in this 
case.  

However, under the criteria in effect on September 26, 2003, 
the Board finds that the criteria are met for the assignment 
of an increased rating to 20 percent based on limitation of 
motion under the General Rating Formula for Diseases and 
Injuries of the Spine.  As noted above, the veteran's forward 
flexion of the thoracolumbar spine was noted on examination 
in August 2005 to be between 50 and 60 degrees.  As flexion 
of the thoracolumbar spine is shown to be less than 60 
degrees, a 20 percent rating is warranted on this basis 
alone.  The board also points out that examinations of record 
have also noted appreciable muscle spasm and moderate 
kyphosis.  X-ray and other objective findings indeed support 
the veteran's assertions of pain, limitation of motion, and 
fatigue.  

The medical evidence does not, however, support the 
assignment of a rating in excess of 20 percent (in addition 
to the 10 percent rating assigned for vertebral deformity) 
under the revised criteria.  For example, forward flexion of 
the thoracolumbar spine is not limited to 35 degrees or less, 
and ankylosis has never been demonstrated.  Likewise, 
neurological dysfunction, if any, has been non-disabling, and 
therefore a rating under incapacitating episodes is not 
appropriate.  

Thus, the medical evidence supports the assignment of a 20 
percent rating, but no higher (in addition to the separately 
assigned 10 percent rating for demonstrable deformity of 
vertebral body) for the service-connected degenerative 
arthritis of the dorsal spine with kyphosis and wedging at 
D7, D8 and D9.  As noted above, however, the 20 percent 
rating assigned under the revised criteria may not be 
effective until the effective date of the new regulations, 
which in this case is September 26, 2003.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 
10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 
3.114 (2005).
Thus, in sum, prior to September 26, 2003, a separate rating 
in excess of 10 percent is not assignable under the old 
regulations pertaining to disabilities of the spine; however, 
beginning on September 26, 2003, an increased rating of 20 
percent (in addition to the 10 percent previously assigned 
for demonstrable deformity of vertebral body) is assignable 
under the revised regulations.  

Cervical Spine

With regard to the veteran's degenerative arthritis of the 
cervical spine, the Board finds that a rating in excess of 20 
percent is not assignable under either the old criteria or 
the revised criteria.  

Under the old criteria, the evidence would have to 
demonstrate severe limitation of motion of the cervical spine 
under Diagnostic Code 5290 (limitation of motion of the 
cervical spine) or the evidence would have to demonstrate 
favorable ankylosis of the cervical spine under Diagnostic 
Code 5287 (ankylosis of cervical spine) to warrant a 30 
percent rating.  Under the revised criteria, the evidence 
would have to show forward flexion of the cervical spine 
limited to 15 degrees or less and/or ankylosis of the entire 
cervical spine.

As noted above, the medical evidence shows no more than 
moderate limitation of motion of the cervical spine, as the 
veteran was able to achieve chin to chest with extension to 
20 degrees in 2001, and in August 2005, she achieved nearly 
full flexion and extension of the cervical spine.  Moreover, 
additional functional impairment was not demonstrated, and 
neither ankylosis of the cervical spine nor intervertebral 
disc syndrome has ever been shown.  Likewise, neurological 
dysfunction, if any, has been non-disabling, and therefore a 
rating under incapacitating episodes is not appropriate.  

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against a rating in 
excess of 20 percent for the veteran's service-connected 
degenerative arthritis of the cervical spine.  In reaching 
this decision the Board has considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b) (West 2002), 38 
C.F.R. § 4.3 (2005).  


ORDER

Service connection for degenerative arthritis of the hips is 
granted.  

An increased rating to 20 percent (in additional to the 
separate 10 percent rating previously assigned for the 
demonstrable deformity of vertebral body) is granted for the 
service-connected degenerative arthritis of the dorsal spine 
with kyphosis and wedging at D7, D8, and D9, effective from 
September 26, 2003, subject to the laws and regulations 
governing the payment of monetary benefits.

The claim for entitlement to an increased rating for the 
service-connected degenerative arthritis of the cervical 
spine is denied.  


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


